Citation Nr: 0807156	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-33 709	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20% for 
diabetes mellitus (DM).

2.  Entitlement to an initial rating in excess of 10% for 
right lower extremity peripheral neuropathy (PN).

3.  Entitlement to an initial rating in excess of 10% for 
left lower extremity PN.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1968 to September 
1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2004 rating action that granted service 
connection for DM and assigned an initial 20% rating therefor 
from September 1997.  This appeal also arises from an August 
2005 rating action that granted service connection for PN of 
each lower extremity as associated with DM and assigned 
initial 10% ratings therefor from September 1997.  
Because the claims for higher initial ratings involve 
requests for higher ratings following the initial grants of 
service connection, the Board has characterized them in light 
of the distinction noted by the U.S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from those for increased ratings for already service-
connected disability).

This appeal also originally arose from the August 2005 rating 
action that also denied service connection for hepatitis C.  
A Notice of Disagreement was received in September 2005, a 
Statement of the Case (SOC) was issued in June 2006, and a 
Supplemental SOC (SSOC) was issued in August 2006, but the 
veteran failed to perfect his appeal as to this issue by 
filing a Substantive Appeal.

In September 2005, the veteran requested a Board hearing.  In 
August 2006, the veteran requested a Board hearing at the RO.  
By letters of January 2007, the RO notified the veteran of a 
Board hearing that had been scheduled for him at the RO for a 
date in February.  The veteran failed to report for the 
hearing.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.




REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)), the 
Board finds that all notice and development action needed to 
render a fair decision on the claims on appeal has not been 
accomplished.

Although the record contains some correspondence from the RO 
to the veteran in March 2006 addressing some VCAA notice and 
duty to assist provisions, the record does not include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code (DC) under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life (such as a specific 
measurement or test result), the VA must furnish him at least 
general notice of that requirement.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the veteran has not received proper notice of 
the criteria that governs his claims for higher initial 
ratings, or been furnished an opportunity to respond thereto.  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  To avoid any prejudice to the veteran, the Board 
finds that the RO, in the first instance, must give the 
veteran full notice of the criteria set forth in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).

The RO's notice letter to the veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  The RO's letter should also invite 
the veteran to submit all pertinent evidence in his 
possession.  After providing the required notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.
 
On remand, the RO should also obtain copies of all records of 
medical and podiatric treatment and evaluation of the veteran 
for his DM and lower extremity PN at the Ohio Department of 
Rehabilitation and Correction, Madison Correctional 
Institution, P.O. Box 740, London, Ohio 43140-0740 from 
September 2001 to the present time.  This should specifically 
include copies of the actual clinical records of treatment of 
the veteran by James M. McWeeneney, M.D., Sajjad Siddiqi, 
M.D., and R. Carlson, D.P.M., at the Madison Correctional 
Institution from 2001 to the present time, and at the Loraine 
Correctional Institution from September to October 2001.  The 
RO should specifically advise the correctional institutions 
that copies of the individual dated clinical records from 
September 2001 to the present time are sought, and not just 
an overall medical summary covering the period.    

Appellate review discloses that the RO attempted to schedule 
the incarcerated veteran for a VA examination on 2 occasions 
in September and October 2004, but the veteran failed to 
report for either examination.  The RO indicated that advance 
notice of the October 2004 examination request was furnished 
to prison authorities, but the claims folder does not contain 
copies of any notice of the examination reportedly sent to 
the veteran or prison officials.  Under the circumstances, 
the Board finds that due process of law requires that this 
case must be remanded to the RO to attempt to obtain a new VA 
examination of the veteran to resolve the higher initial 
rating issues on appeal.  In scheduling the examination, the 
RO should contact Alan J. Lazaroff, Warden of the Madison 
Correctional Institution, to arrange sufficient advance 
notice that would permit authorization and scheduling of a VA 
examination of the veteran, as well as any transportation of 
the veteran, under required secure conditions, either at a VA 
medical facility or at the correctional institution.

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denials of the claims for higher initial ratings.  See 38 
C.F.R. § 3.655 (2007).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims folder a 
copy of any notice of the examination sent to him and prison 
authorities by the pertinent VA medical facility.    
  
The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:
    
1.  The RO should send the veteran and 
his representative a letter that informs 
them of what kind of evidence is needed 
to substantiate his higher initial rating 
claims, to specifically include the 
criteria set forth in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  The letter should 
also request him to provide sufficient 
information, and if necessary, 
authorization, to enable the RO to obtain 
any additional pertinent evidence that is 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of the Court's 
decision in Vazquez-Flores, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full 1-year period to respond 
(although the VA may decide the claims 
within the      1-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  This should 
include obtaining copies of all records 
of medical and podiatric treatment and 
evaluation of the veteran for his DM and 
lower extremity PN at the Ohio Department 
of Rehabilitation and Correction, Madison 
Correctional Institution, P.O. Box 740, 
London, Ohio 43140-0740 from September 
2001 to the present time.  The RO should 
specifically request copies of the actual 
clinical records of treatment of the 
veteran by James M. McWeeneney, M.D., 
Sajjad Siddiqi, M.D., and R. Carlson, 
D.P.M., at the Madison Correctional 
Institution from 2001 to the present 
time, and at the Loraine Correctional 
Institution from September to October 
2001.  The RO should specifically advise 
the correctional institutions that copies 
of the individual dated clinical records 
from September 2001 to the present time 
are sought, and not just an overall 
medical summary covering the period.  In 
requesting these records, the RO should 
follow the current procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.

3.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  Thereafter, the RO should arrange for 
the veteran to undergo VA examination for 
his DM and lower extremity PN by a 
physician.  The RO should contact Alan J. 
Lazaroff, Warden of the Madison 
Correctional Institution, to arrange 
sufficient advance notice that would 
permit authorization and scheduling of a 
VA examination of the veteran, as well as 
any transportation of the veteran, under 
required secure conditions, either at a 
VA medical facility or at the 
correctional institution.  

The examining physician should review the 
claims folder, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  
  
The doctor should render an opinion as to 
whether the veteran's service-connected 
DM (a) requires insulin and a restricted 
diet, or an oral hypoglycemic agent and a 
restricted diet; (b) requires insulin, a 
restricted diet, and regulation of 
activities (avoidance of strenuous 
occupational and recreational 
activities); (c) requires insulin, a 
restricted diet, and regulation of 
activities (avoidance of strenuous 
occupational and recreational 
activities), and is also characterized by 
episodes of ketoacidosis or hypoglycemic 
reactions requiring 1 or   2 
hospitalizations per year or twice a 
month visits to a diabetic care provider, 
plus other complications; or     (d) 
requires more than 1 daily injection of 
insulin, a restricted diet, and 
regulation of activities (avoidance of 
strenuous occupational and recreational 
activities), and is also characterized by 
episodes of ketoacidosis or hypoglycemic 
reactions requiring at least 3 
hospitalizations per year or weekly 
visits to a diabetic care provider, plus 
either progressive loss of weight and 
strength or other complications.  

The physician should also render an 
opinion as to whether the veteran's 
service-connected PN of each lower 
extremity is best characterized by 
incomplete neuropathy, and if so, whether 
it is (a) mild;                (b) 
moderate; or (c) severe; or complete 
neuropathy, with foot drop and slight 
droop of the 1st phalanges of all toes, 
inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of 
abduction of the foot, weakened 
adduction, and anesthesia covering the 
entire dorsum of the foot and toes.

The examiner should set forth all 
findings and opinions, and the complete 
rationale for the conclusions reached in 
a printed (typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
and prison authorities by the pertinent 
VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

8.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

